Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered February 7, 1994, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant validly waived his right to appellate review of the provision of the order denying the branch of his pre-plea motion which was to suppress physical evidence (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Williams, 36 NY2d 829). There being no other issue raised on appeal, the judgment appealed from is affirmed (see, People v Callahan, supra). Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.